Name: 84/595/EEC: Commission Decision of 12 November 1984 on the clearance of the accounts presented by the Kingdom of Denmark incurred in the 1976 financial year on sugar supplied as food aid (Only the Danish text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: cooperation policy;  economic conditions;  Europe;  beverages and sugar
 Date Published: 1984-12-12

 Avis juridique important|31984D059584/595/EEC: Commission Decision of 12 November 1984 on the clearance of the accounts presented by the Kingdom of Denmark incurred in the 1976 financial year on sugar supplied as food aid (Only the Danish text is authentic) Official Journal L 325 , 12/12/1984 P. 0009 - 0010+++++( 1 ) OJ NO L 288 , 25 . 10 . 1974 , P . 1 . ( 2 ) OJ NO L 105 , 20 . 4 . 1973 , P . 1 . COMMISSION DECISION OF 12 NOVEMBER 1984 ON THE CLEARANCE OF THE ACCOUNTS PRESENTED BY THE KINGDOM OF DENMARK INCURRED IN THE 1976 FINANCIAL YEAR ON SUGAR SUPPLIED AS FOOD AID ( ONLY THE DANISH TEXT IS AUTHENTIC ) ( 84/595/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 2681/74 OF 21 OCTOBER 1974 ON COMMUNITY FINANCING OF EXPENDITURE INCURRED IN RESPECT OF THE SUPPLY OF AGRICULTURAL PRODUCTS AS FOOD AID ( 1 ) , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 1052/73 OF 17 APRIL 1973 ON THE SUPPLY OF SUGAR TO UNRWA AS FOOD AID PURSUANT TO THE AGREEMENT WITH THAT AGENCY DATED 18 DECEMBER 1972 ( 2 ) , AND IN PARTICULAR ARTICLE 3 THEREOF , HAVING CONSULTED THE EAGGF COMMITTEE , WHEREAS , IN ACCORDANCE WITH ARTICLE 3 OF REGULATION ( EEC ) NO 1052/73 , THE KINGDOM OF DENMARK HAS SUPPLIED TO THE COMMISSION THE SUPPORTING STATEMENTS REQUIRED FOR THE CLEARANCE OF THE ACCOUNTS , HAS ADOPTED THIS DECISION : ARTICLE 1 THE ACCOUNTS OF THE DEPARTMENTS AND AGENCIES EMPOWERED BY THE KINGDOM OF DENMARK TO PAY EXPENDITURE INCURRED IN 1976 ON SUGAR SUPPLIED AS FOOD AID ARE HEREBY CLEARED AS INDICATED IN THE ANNEX HERETO . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE KINGDOM OF DENMARK . DONE AT BRUSSELS , 12 NOVEMBER 1984 . FOR THE COMMISSION POUL DALSAGER MEMBER OF THE COMMISSION ANNEX CLEARANCE OF THE ACCOUNTS OF THE DEPARTMENTS AND AGENCIES IN THE KINGDOM OF DENMARK EMPOWERED TO PAY EXPENDITURE ARISING FROM FOOD-AID OPERATIONS IN SUGAR 1 . FUNDS AVAILABLE AFTER CLEARANCE OF 1975 ACCOUNTS DKR 3 987 506,24 2 . ADVANCE PAYMENTS AUTHORIZED FOR FOOD-AID OPERATIONS IN 1976 DKR - 3 585 633,72 3 . TOTAL AVAILABLE TO COVER 1976 EXPENDITURE DKR 401 872,52 4 . EXPENDITURE EFFECTED IN RESPECT OF 1976 AND RECOGNIZED AS CHARGEABLE TO CHAPTER 92 : FOOD-AID EXPENDITURE FROM THE GENERAL BUDGET OF THE EUROPEAN COMMUNITIES DKR 398 848,52 5 . FUNDS AVAILABLE AFTER CLEARANCE OF 1976 ACCOUNTS DKR 3 024,00